Citation Nr: 1610150	
Decision Date: 03/14/16    Archive Date: 03/22/16

DOCKET NO.  09-43 385	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to a compensable rating for non-Hodgkin's lymphoma.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

Jack S. Komperda, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1966 to March 1970.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.

In January 2012, the Veteran testified at a video conference hearing before a Veterans Law Judge (VLJ).  A transcript is associated with the claims file.  The Board notified the Veteran that the Veterans Law Judge who presided at the hearing was no longer employed at the Board, and that he was entitled to a hearing before another Veterans Law Judge, if he so desired.  See 38 C.F.R. § 20.717.  There was no response within the required 30 day time limit.  The Veteran is, accordingly, deemed to have waived his right to another hearing before the Board.

The Board notes that the Veteran has raised a claim of entitlement to TDIU due to his residuals of non-Hodgkin's Lymphoma.  Because a claim of TDIU based on the same disability as the one on appeal is considered to be part of the pending increased rating claim, this issue has been added to the issues on appeal.

This matter was previously before the Board in June 2015 and was remanded for further development.  For the reasons discussed below, another remand is required.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

Further development is required before the Board can adjudicate the Veteran's claims.

In June 2009, the RO granted the Veteran's claim of entitlement to service connection for non-Hodgkin's lymphoma and assigned a 100 percent schedular rating, effective September 26, 2006.  In that same rating action, the RO found that the non-Hodgkin's lymphoma had gone into remission in June 2007, and reduced the Veteran's disability rating to noncompensable, effective January 1, 2008.  The Veteran disagreed with that reduction, and this appeal ensued.

While the evidence of record suggests that treatment ceased in June 2007, no one has identified a specific date for cessation of treatment, i.e. the final date of chemotherapy, the date of the scan that showed no metastic tumors, etc.  The Board remanded the Veteran's claims in June 2015 with instructions to have the VA examiner determine the date of the Veteran's cessation of treatment for non-Hodgkin's Lymphoma.  However, the July 2015 VA examination report simply restated the Veteran's reports of having stopped treatment in 2006 and noted that the date of completion of treatment was 2007.  

On remand, the Veteran's claims file should be returned to the July 2015 VA examiner with instructions asking him to make a determination as to the precise date of cessation of treatment.  See Tatum v. Shinseki, 26 Vet. App. 443, 448 (2014) (Board must determine date of cessation of treatment).  

The VA examiner should also be asked to provide more responsive discussion on the extent to which the Veteran's symptoms of fatigability, light-headedness and dyspnea on mild exertion are due to treatment for non-Hodgkin's Lymphoma.  The Veteran stated during his examination that he developed atrial fibrillation following his chemotherapy in 2006.  The examiner should specifically state whether this condition is a residual of his non-Hodgkin's Lymphoma.

The Veteran maintains that he is entitled to a TDIU due to his service-connected non-Hodgkin's Lymphoma.  The Veteran does not meet the schedular criteria for TDIU consideration under 38 C.F.R. § 4.16(a).  He has been in receipt of a noncompensable disability rating since January 1, 2008.  

Nevertheless, VA policy is to grant a TDIU in all cases where service-connected disabilities preclude gainful employment, regardless of the percentage evaluations.  38 C.F.R. § 4.16(b).  The Board is prohibited from assigning a TDIU on the basis of 38 C.F.R. § 4.16(b) in the first instance without ensuring that the claim is referred to VA's Director of Compensation Service for consideration of an extraschedular rating under 38 C.F.R. § 4.16(b).  Bowling v. Principi, 15 Vet. App. 1 (2001).  

The record includes an April 14, 2010 letter from the Veteran's private doctor asserting that the Veteran "is more likely than not to be unemployable due to the Non-Hodgkin's Lymphoma.  I feel that [the Veteran] will be unemployable for the remainder of his life."

As the record does not show that the Veteran's claim was ever submitted to the VA's Director of Compensation Service for extraschedular consideration, remand is warranted.

Accordingly, the case is REMANDED for the following action:

1.  Return the case to the examiner who conducted the July 2015 VA examination and request that an addendum opinion be provided that answers the following questions concerning the Veteran's service-connected non-Hodgkin's Lymphoma.  If the July 2015 VA examiner is not available or determines that answers to the requested questions cannot be provided without a new examination, the Veteran should be accorded a new VA examination by another medical professional.  The Veteran's claims file, including a copy of this Remand, must be made available to the examiner for review in connection with the addendum report.  Following a review of the record and any necessary follow-up examination of the Veteran, the VA examiner should answer the following questions:

(a)  Please provide the precise date of cessation of treatment for the Veteran's non-Hodgkin's Lymphoma.

(b)  Is the Veteran diagnosed with a heart condition, to include atrial fibrillation?  Is any such diagnosed condition a residual of the Veteran's non-Hodgkin's Lymphoma and/or chemotherapy and radiation treatment? 

(c)  Evaluate and discuss the manifestations and severity of all residual conditions of the Veteran's non-Hodgkin's Lymphoma and/or chemotherapy and radiation treatment, to include symptoms of fatigability, light-headedness, and dyspnea on mild exertion.  Please provide a discussion addressing the severity of all residual conditions and any resulting functional effects, to include effects on activities of daily living and occupational activities.

The examiner must provide a comprehensive report, including complete rationales for all conclusions reached.  If the examiner concludes that the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why this opinion would be speculative and what, if any, additional evidence would permit such an opinion to be made.

2.  Then refer the claim of entitlement to TDIU to the Compensation Service Director for extraschedular consideration pursuant to 38 C.F.R. § 4.16(b).

3.  Then re-adjudicate the Veteran's claims.  If any benefit remains denied, issue an appropriate Supplemental Statement of the Case (SSOC), and give the Veteran and her representative an appropriate opportunity to respond.  The case should then be returned to the Board, if otherwise in order, for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




